Name: 2002/110/EC: Commission Decision of 11 February 2002 amending for the second time Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faroe Islands (Text with EEA relevance) (notified under document number C(2002) 450)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  health;  fisheries;  Europe;  international trade;  agricultural policy
 Date Published: 2002-02-12

 Avis juridique important|32002D01102002/110/EC: Commission Decision of 11 February 2002 amending for the second time Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faroe Islands (Text with EEA relevance) (notified under document number C(2002) 450) Official Journal L 040 , 12/02/2002 P. 0013 - 0013Commission Decisionof 11 February 2002amending for the second time Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faroe Islands(notified under document number C(2002) 450)(Text with EEA relevance)(2002/110/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22 thereof,Whereas:(1) In September 2000 the Commission adopted Decision 2000/574/EC(4) on certain protective measures in respect of infectious salmon anaemia (ISA) in salmonids in the Faroe Islands. The measures were, by Decision 2001/312/EC(5), extended until 1 February 2002.(2) During 2001, five more outbreaks of ISA have been detected in the Faroe Islands. An eradication of the disease is not envisaged in the near future.(3) In the light of the epidemiological situation with regards to ISA in the Faroe Islands, the measures of Decision 2000/574/EC shall be extended to 1 February 2003.(4) It is appropriate to prolong the restriction measures concerning the eggs and gametes of the family Salmonidae provided for in Article 1(2) of Decision 2000/574/EC until the risk of transmission of ISA via these products is reviewed and properly assessed. The period for the review of these measures shall therefore also be extended until 1 February 2003.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 2000/574/EC the words "1 February 2002" are replaced by "1 February 2003".Article 2This Decision is addressed to the Member States.Done at Brussels, 11 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 240, 23.9.2000, p. 26.(5) OJ L 109, 19.4.2001, p. 66.